Citation Nr: 1717338	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  09-24 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bronchitis, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for chronic sinusitis, to include as due to an undiagnosed illness.

(The issues of entitlement to service connection for a left knee disorder and to reopen a claim for service connection for a lumbar spine disorder are the subject of another, separate Board decision.)




REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to August 2001 and from September 2005 to December 2006, in addition to various unverified periods of inactive and active duty for training.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

This matter was previously before the Board in March 2012.  At that time, the Board granted service connection for sleep apnea and rash/dry skin of the upper extremities, neck, and face, as well as, reopened the claim for service connection for bilateral hearing loss.  The Board remanded the current claims for additional development.

The Board notes that in March 2012 the Board also remanded claims for service connection for a psychiatric disorder and allergies.  A February 2013 rating decision granted service connection for a psychiatric disorder and allergies.  The Veteran did not file a notice of disagreement with either decision.  As those matters have been fully granted, they are no longer before the Board.

The Veteran attended a hearing before the undersigned in July 2011.  In October 2015, the Veteran provided testimony at a hearing before a different Veterans Law Judge for claims of service connection for a left knee disorder and to reopen a claim for service connection for a lumbar spine disorder.  Those issues are the subject of a separate Board decision.

In October 2015, the Veteran requested a new Board hearing.  The Board subsequently sought clarification as to what issues that the Veteran wished to have a hearing.  In March 2017, the Veteran's representative clarified that the Veteran wanted a new hearing as to all issues on appeal.  

In Cook v. Snyder, 28 Vet. App. 330, 345 (2017), the Court of Appeals for Veterans Claims (the Court) found that "a claimant who received a personal hearing at one stage of appellate proceedings before the Board is entitled, upon request, to a Board hearing following a remand from this Court."  However, the Veteran's case is distinct from such a situation, as the Veteran's claims decided herein have not been remanded by the Court.  As such, there is no such entitlement to a new personal hearing in the Veteran's case.  

Generally, a replacement hearing is available where (1) a hearing had not been fully recorded or where transcripts of a hearing are lost or destroyed and the recording is no longer available, under 38 C.F.R. § 20.717, or (2) where, after a hearing before one Board member, a different Board member is assigned to decide an appeal, Arneson v. Shinseki, 24 Vet. App. 379, 382-83 (2011) (interpreting 38 C.F.R. § 20.707).  Neither scenario applies to the Veteran's claims.  The Board finds that a new hearing is not warranted.

The Board notes that, in addition to the paper claims file, there are electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the appellant's claims.  


FINDINGS OF FACT

1.  The evidence of record is against finding that the Veteran has right or left ear hearing loss under VA standards.  

2.  Resolving all doubt in favor of the Veteran, tinnitus is etiologically related to the Veteran's service-connected allergic rhinitis.

3. Competent, probative evidence does not indicate that the Veteran has, or, at any time pertinent to this appeal has had bronchitis, claimed as due to service or undiagnosed illness. 

4.  Competent, probative evidence does not indicate that the Veteran has, or, at any time pertinent to this appeal has had sinusitis, claimed as due to service or undiagnosed illness. 


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.385 (2016).

2.  Tinnitus is etiologically related to the Veteran's service-connected allergic rhinitis.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2016).

3.  The criteria for service connection for bronchitis, claimed as due to service or an undiagnosed illness, are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2016).

4.  The criteria for service connection for sinusitis, claimed as due to service or an undiagnosed illness, are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist
 
VA's duty to notify was satisfied by a letter/letters on [dates].  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Relevant to the duty to assist, the AOJ obtained and considered the Veteran's service treatment records as well as post-service VA, Social Security Administration (SSA) and private treatment records.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.  In compliance with the March 2012 Board remand, VA medical records have been associated with the claims file, as have additional VA examinations for the current claims, which will be further discussed below.

In addition, the Veteran underwent VA medical examinations in April 2012 regarding his claims.  The VA examiners provided specific findings referable to the Veteran's alleged sinus disorder and bronchitis, as well as, bilateral hearing loss and tinnitus, sufficient to for the Board to adjudicate such claims.  The Board finds that such VA examinations and accompanying opinions are adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include available service treatment records; and a physical examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Although the April 2012 VA examiners did not specifically address the question of undiagnosed illness, per the March 2012 Board remand, the Board finds that they provided sufficient findings to allow for the adjudication of the sinusitis and bronchitis claims, and thus were not prejudiced by any such failure.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations and opinions regarding the issues decided herein have been met.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Service Connection Law

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service the "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

In addition, service connection for certain chronic diseases may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §§ 3.303 (b), 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA may pay compensation to a Persian Gulf Veteran with a qualifying chronic disability resulting from an undiagnosed illness or medically unexplained chronic multi-symptoms illness that became manifest during service on active duty in the Armed Forces in the Southwest Asia Theater of operations, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(1)(i)-(ii).  The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War. 38 C.F.R. § 3.319(e)(1).  The Southwest Asia Theater of operations include Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations. 38 C.F.R. § 3.317(e)(2).

For purposes of § 3.317, qualifying chronic disabilities include: (1) an undiagnosed illness; and (2) a medically unexplained chronic multi-symptom illness such as (but not limited to) chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness.  Gutierrez, 19 Vet. App. at 8-9.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence). Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

III. Bilateral Hearing Loss 

The Veteran contends that he developed bilateral hearing loss in service.

Under VA standards, a Veteran has a ratable hearing loss "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  

The Court has explained that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley v.  Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 operates only to establish when hearing loss can be service connected.  Id. at 159.  

Service treatment records generally do not document that the Veteran's hearing loss ever reached the "disability" level under 38 C.F.R. § 3.385 or that the Veteran made complaints of, or received treatment for, hearing loss.  

However, the absence of a documented disability while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley, 5 Vet. App. at 159-60.

Service treatment records are generally negative as to complaints of, or treatment for, hearing loss.  No records document that the Veteran would have a hearing disability under 38 C.F.R. § 3.385.  

Following his December 2006 separation from service, the Veteran underwent audio evaluations in June 2007 and December 2009.  He also underwent an audio VA examination in January 2011.  However, no VA examiner or VA medical provider was able to diagnose hearing loss.  Each examiner and provider found that the Veteran's responses to evaluation were inconsistent and unreliable.  As such, no VA examiner or provider was able to diagnose hearing loss due to unreliable results.

In April 2012, the Veteran underwent a VA audiological examination.  Unlike prior VA examination and evaluations, the examiner found the test results were valid; reliability of the testing was good.  The VA examiner found that pure tone responses were suggestive of normal hearing to the level of the outer hair cells of the cochlea in both ears.  The VA examiner noted that prior tests had been unreliable, but the findings at examination were consistent and speech results supported normal threshold findings.  The examiner found normal hearing of both the right and left ears.  Speech recognition scores were excellent bilaterally.  The examiner found that the Veteran's hearing was within normal limits and thus there was no hearing loss caused by or as a result of military service.  

Although a September 2010 private treatment report reveals a diagnosis of bilateral sensorineural hearing loss, the examiner found discrepancy regarding the test findings and as a result scheduled additional testing which was normal.  As such, the Board finds that such diagnosis is not afforded any probative value, especially when such evidence is combined with the other probative evidence of record which demonstrates that the Veteran does not have a current hearing loss disability for VA purposes.

As the only reliable evaluation of record, the April 2012 VA examination, showed findings that showed that the Veteran did not have a ratable hearing loss "disability" under  38 C.F.R. § 3.385, service connection for bilateral hearing loss cannot be established.  

IV. Tinnitus

The Veteran contends that he has tinnitus due to service. 

Service treatment records are generally negative as to complaints of, or treatment for, tinnitus.  In a September 2006 Tricare record, during service, the Veteran complained of right ear pain for two days, but had no hearing loss, difficulty understanding speech or ringing of the ears.

Following his December 2006 separation from service, a March 2007 Tricare record diagnosed the Veteran with rhinitis and noted that the rhinitis was the likely cause of the Veteran's hearing concerns.  

In June 2007, the Veteran underwent a hearing evaluation; he reported clogged ears but that tinnitus was not present.

A December 2009 VA medical record documented report of clogged ears with increased tinnitus and popping, which occurred previously in 1999 and 2000.  

Tallgrass Balance & Hearing Center record includes a September 2010 report of pain and ringing in ears for four months.  The examiner noted that the Veteran reported tinnitus and pain in bilateral ears for years, worsened over the past four months.  The examiner referred the Veteran to an audiologist and noted "Discussed nasal steroid which we will hold as he has evaluation."   On a record from an audiologist later that day, the examiner noted reported progressive tinnitus.  

A September 2010 VA medical record, the Veteran reported that his ears were ringing.  He indicated he had the problem intermittently for years, but it had become worse in the last four months.

In April 2012, the Veteran underwent a VA audiological examination.  The Veteran reported tinnitus since August 2001, when released from active duty, and that the ringing in the ears was present most of the time.  

The April 2012 VA examiner found that it was less likely than not that the Veteran's tinnitus was caused by or a result of military noise exposure.  She explained that the Veteran's complaint of tinnitus is not related to hearing loss, since his hearing was normal bilaterally.  The examiner further noted that the Veteran did not report tinnitus during his 2007 examination, but first reported it in 2009.  The examiner found that there did not seem to be a link between when tinnitus was first reported and his military noise exposure.  

Although the April 2012 VA examiner found that the Veteran's tinnitus was not due to in-service noise exposure, the Board finds that this opinion must be weighed against the Veteran's credible lay evidence.  The Board finds credible the Veteran's reports of tinnitus since service, and giving the Veteran the benefit of the doubt, the Board finds that service connection for tinnitus is warranted.  


V. Bronchitis and Chronic Sinusitis Claims

The Veteran contends that his sinus disorder and bronchial issues all began in Kuwait, where he was exposed to frequent sandstorms, which caused him to choke.  He further reported continuous symptoms since that time.  (July 2011 Board hearing).  

In a June 2008 lay statement, the Veteran reported that he had never had sinusitis before deployment, but had been deployed to an environment with strong winds blowing sand and other things, which would go up his nose and over body.  He noted a prior diagnosis of chronic sinusitis.  Also, in a May 2008 lay statement, he reported having chronic upper respiratory problems (bronchitis).

As noted above, the Veteran is already separately service-connected for allergic rhinitis.  The Veteran is also service-connected for obstructive sleep apnea.

A September 1998 service treatment record documented that the Veteran had a cold for two weeks, with a cough.  He received a diagnosis of bronchitis vs. atypical pneumonia unresolving.

A July 1999 evaluation showed findings of normal sinuses, nose, and lungs and chest, as did his June 2001 separation examination.  In his report of medical history, the Veteran reported bronchitis and a chronic cough or cough at night.  He denied sinusitis and wheezing.  He went on to explain that he had bronchitis while stationed in Oklahoma in 1999, at which time had a consistent coughing at night.  

In August 2005, prior to the Veteran's second active duty service period that began in September 2005, the Veteran's private medical provider, Dr. Kiracofe, noted that the Veteran had an upper respiratory infection.  

A June 2006 Tricare record, during active service, documented treatment for acute bronchitis.

Following his December 2006 separation from service, a May 2007 Mercy Regional Health Center documented treatment for cough; chest X-ray was normal chest, with no active cardiopulmonary disease.

In June 2007, the Veteran underwent a general VA examination.  The examiner noted prior treatment for bronchitis.  On evaluation, the examiner found that the nose was straight, there was no obstruction or purulence, and sinuses were not tender. 

A July 2007 VA medical record diagnosed with bronchitis.

A May 2008 Mercy Regional Health Center record, showed a complaint of a cough, nasal congestion and sore throat.  The impression was an upper respiratory infection.  A May 2008 Geary Community Hospital showed a finding of acute bronchitis.

A June 2008 private medical record, Dr. K.H. Kiracofe, the Veteran complained of recurrent upper respiratory infections, which he felt ever since 2006, upon returning from Kuwait.  He described some nasal congestion, but largely cough, intermittent.  The examiner noted it sounded as if he had been treated on 3-4 occasions over the past 2 years with antibiotics.  X-rays of the chest and water view of sinuses revealed no abnormalities.  The physician diagnosed recurrent cough/URI.  The examiner noted no alarming symptoms, but no obvious explanation.  

Dr. K.H. Kiracofe, in July 2008 noted that the Veteran's cough was better though not gone; the cough was improved.  He noted that "When he went off the Aciphex symptoms did not return and so I suspect that it was the antibiotics that were beneficial and not a reflux related symptom."  

Subsequent records do not document further complaints of, or treatment for, a cough or upper respiratory infection.

In April 2012, the Veteran underwent a VA examination, for sinusitis, rhinitis and other conditions of the nose, throat, larynx, and pharynx.  At that time, the examiner noted prior diagnoses of chronic sinusitis and allergic rhinitis, which had been diagnosed in 2005.  The Veteran reported that he first noted problems with his nose and sinuses on arrival in Kuwait and had been given Flonase; he continued to have problems with rhinitis and blew his nose frequently.  He had a single episode of purulent nasal discharge about 8 months ago.

Following examination, however, the April 2012 VA examiner opined that the Veteran's current diagnoses were perennial allergic rhinitis and that there had been a single episode of sinusitis, which had resolved.  The examiner found that the Veteran had a single episode of sinusitis, with no chronic impairment associated with the process.  "No chronic disabling diagnosis."

In April 2012, the Veteran also underwent a respiratory conditions VA examination, for the bronchitis claim.  The examiner noted a prior diagnosis of chronic bronchitis, from 2006.  The examiner noted that the Veteran's initial bronchitis episode was in December 2006; he had been treated with antibiotics and an inhaler.  Other episodes occurred in October 2007, November 2008, and 2010 and were similarly treated.

The April 2012 respiratory VA examiner found that the Veteran's "obesity and generalized debility is the most likely cause of the minimal changes note in his PFTs.  1% below normal.  PFTs are essentially normal, without significant response to broncho dilators."  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that the Veteran had four episodes of acute bronchitis over the last six years, each of which was treated for about 10 days.  "He has no evidence of chronic impairment due to his episodes of acute bronchitis.  No chronic debilitating diagnosis.  No service connection."  

In support of his claims, the Veteran has provided his own opinions as to having a chronic bronchitis and sinusitis due to service, including service in Southwest Asia.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), as to the specific issues in this case, i.e., whether the Veteran has a medically diagnosed disabilities, or even symptoms, etiologically related to service, or an undiagnosed illness related to service, such question falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Although the Veteran has observed symptoms that he has perceived to be related to sinusitis and bronchitis, as well as, a prior diagnosis of chronic bronchitis, the VA examiners considered such reports and medical history.  However, the VA examiners found no chronic bronchitis or sinusitis.  Furthermore, the April 2012 respiratory VA examiner opined that the likely cause for the minimal decrease of pulmonary function found was the Veteran's obesity and generalized debility.

The VA examiners considered the Veteran's claims file and medical history in the report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board assigns great probative value to the negative opinions.

The Veteran has also claimed to have chronic symptoms only since his return from Kuwait.  The Board finds that such contentions are not credible.  As noted above, the Veteran was treated for bronchitis in service, during his first period of active duty, years prior to his service in Kuwait during his second period of service.  Furthermore, the month prior to his second period of service, and thus prior to his service in Kuwait, private medical records show that he had been treated for an upper respiratory infection.  Additionally, the June 2007 general VA examiner noted evaluation of the Veteran's respiratory system, but found no disorder or symptoms.  The Veteran did not make any complaints regarding his sinuses or bronchitis at that time.  Subsequent Tricare and private medical records document only acute complaints of, or treatment for, bronchitis or an upper respiratory infection.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board further finds that the service treatment records, private medical records, and the post-service medical treatment are consistent and credible, and weigh against the credibility of more recent and unsupported contradictory statements from the Veteran.  The documentation noted above carries far more weight, credibility and probative value than the recent lay statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Such contemporaneous records are more reliable, in the Board's view, than the unsupported assertions of events now over a decade past, made in connection with his claim for monetary benefits from the government.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

The April 2012 VA examiners' opinions are considered the most probative evidence of record.  Such opinions are uncontroverted by any evidence of record, apart from the Veteran's own implied assertions.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (in determining the weight assigned to this evidence, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  Further, absent such countervailing medical evidence, the Board itself is prohibited from exercising its own independent judgment in the Veteran's favor.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may not exercise its own independent judgment to resolve medical questions).

Although the Veteran has been diagnosed with bronchitis during the appeal period, and previously had a diagnosis of sinusitis, the most probative medical evidence does not support finding that such disorders are chronic and warrant service connection.  The April 2012 VA examiners found that such prior diagnoses were of an acute nature and not a chronic disability.  The April 2012 sinusitis VA examiner noted only one resolved episode of sinusitis and that X-rays of the sinuses on examination were normal.  The April 2012 bronchitis VA examiner found no chronic disability, but only prior acute episodes.  Furthermore, to the extent that the Veteran had pulmonary function symptoms, the examiner found them to be minimal and related to obesity and generalized debility rather than service.

For purposes of § 3.317, as the Veteran has been diagnosed with prior acute episodes of sinusitis and bronchitis, such disorders are not undiagnosed illnesses.  All symptoms have been attributed to a known diagnosis, as such service connection under 38 C.F.R. § 3.317 is not warranted.  

As the preponderance of the evidence is against the claims, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claims for service connection for sinusitis and bronchitis are denied.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.  

Service connection for bronchitis, to include as due to an undiagnosed illness, is denied.

Service connection for chronic sinusitis, to include as due to an undiagnosed illness, is denied.



______________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


